Emery, J.
This was an action on the case, the declaration alleging that the defendant company by its negligence, in running one of its trains, injured the plaintiff’s intestate, a passenger on the train. The jury returned a verdict for the plaintiff, which verdict the defendant has moved us to set aside as against law and evidence.
Reading the evidence as favorably for the plaintiff as can reasonably be done, the jury might have found the following facts. The defendant company August 22, 1889, owned and operated a branch railroad from York Beach to its main line between Portland and Boston. On that day it ran an excursion train from Portsmouth to York Beach and return. In the afternoon, this train left York Beach on its return trip, with a baggage car next the locomotive and three ordinary passenger cars following, one empty passenger car having been left at York Beach. The day was hot and the cars were uncomfortably crowded. The seats were all occupied either with passengers or baggage, and many passengers were standing in the aisles, or sitting on the arms of the seats. There was unquestionably, however, standing room in the cars for several dozen more passengers. Each car had ample standing space for several extra passengers.
The plaintiff’s intestate, Daniel Goodwin, thirty years old, in possession of all his senses, and having the proper ticket, got on the rear platform of the first passenger car from the baggage car, and there stood leaning against the end window of the car, and facing to the rear. lie did not enter any of the cars, or inquire for any seat, but remained standing on the platform as described, after the train started and was under full headway. The conductor took up his ticket on the platform, but did not direct him to a seat, nor caution him against standing on the platform. There was the usual notice on the car doors forbidding passengers standing on the platform, but there wras no direct evidence that Goodwin saw this sign.
*210The train was running at speed variously estimated from thirty to forty miles an hour, and in going round a five degree curve without slackening speed, Goodwin was shaken or thrown from the platform, and suffered severe injuries of which he afterward died. As the train went round the curve, the speed caused violent concussion of the car wheels against the rails, so that there was considerable lurching of the cars. Some standing-passengers were thrown against the seats, and some sitting passengers against their neighbors: The end window behind Goodwin was broken. Nothing- else gave way, however, and no one else was hurt.
The jury by their verdict must have found that the above described conduct of the defendant company was negligent, and that the conduct of Goodwin, above detailed, was free from that fault. The plaintiff’s counsel urges that the jury was the legal tribunal, not only to determine all the facts and circumstances, but also to adjudicate whether the acts or omissions of the parties were prudent or negligent. This is true ; we have repeatedly so held. The whole subject of negligence, of the power and province of the court and jury in ascertaining the facts, and drawing inferences from them, has been so fully and lately considered, there can be no need to even restate here the propositions established. York v. Maine Central R. R. Co. ante p. 117; Lasky v. Canadian Pacific Ry. Co. 83 Maine, 461.
None of the many authorities on this subject, however, deny or question the necessary power of the court to review the judgment of the jury, and set it aside if it be found inconsistent with evidence and with reason.
Waiving for the present, the character of the defendant’s conduct, we will first consider the character of the conduct of the plaintiff’s intestate. Here the question is whether the judgment of the jury is, in any light, consistent with reason and truth; whether the jury’s conclusion can be reached by any correct process of reasoning, by fair-minded, reasonable men ; whether the opposite conclusion that Goodwin’s conduct was negligent, is the only reasonable conclusion from all the facts and circumstances.
*211The danger of standing on the narrow-platform of a passenger-car, while the car is moving with the usual speed of railroad trains, is most conspicuous. No prudent man, no man ordinarily mindful of his conduct and of matters about him would, occupy such a position. The greater the speed of the train, the-more imminent the danger in such a place. Thoughtful people-instinctively shudder when they sec a person taking such risks.. Curves are necessarily frequent on railroads in Maine, a fact well known to all, and a fact which makes the riding on the-platform of a car most perilous.
The knowingly incurring such an imminent visible peril, the-choosing to ride in such a conspicuously dangerous place, must be held by all reasonable people to be recklessness in a high degree. The danger, the chance of injury, is visibly imminent and great. No man of reason can fail to apprehend it.. No prudent man would fail to avoid it. There seems to us no» room for debate or question upon this proposition.
The plaintiff’s counsel, however, urges that, in this case, there-were circumstances which justified the jury in declaring Goodwin’s conduct to be free from fault. He calls our attention to» the circumstances, that the day was very hot, that the cars were dusty and uncomfortably crowded, that no train man showed him a seat, or advised him whore he could find a seat, that the conductor took his ticket on the platform, and made no objection to his standing there, and that he did not see the sign on» the car door.
Did all these circumstances combined hide, in the least, the-danger,— make it less conspicuous and imminent? Would they in any way tend to throw a prudent man off his guard, or quiet his apprehensions of danger? All these circumstances may have made it more agreeable to ride on the platform in the open air than to stand inside the hot crowded car, but they did not in the least lessen the danger, nor the appearance of danger in so doing. That Goodwin was not ordered off the platform, could not have led him to believe it was safe to ride there. He needed no warning of such a danger. He knew the place for passengers was inside the car. The discomfort of the hot and *212crowded car, did not make it any more prudent for Mm to ride outside upon the platform. Within the car, with all its discomforts, was safety. Without the car was obvious peril. The safe path is often more narrow and difficult than the way which leads to destruction, but no man is excused for that reason from seeking the one and avoiding the other.
Viewing all the circumstances in every light suggested by the counsel, or imaginable by us, we see no escape from the conclusion that Goodwin’s conduct was far below the standard of ordinary prudence, and that such lack of prudence directly caused his injury. Such being our opinion, we must for that reason render judgment accordingly, and set the verdict aside.
We have examined every authority cited on both sides, but the above proposition seems to us so clear and simple, so consonant with reason, that we forbear to cite or explain other cases. The curious will find them cited and commented upon in the parallel case of Worthington v. Cent. Vermont R. R. Co. 23 Atl. Rep. 590, (64 Vt. ) published since the above opinion was written and concurred in.

Motion sustained. Verdict set aside.

Peters, C. J., Walton, Virgin, Foster and Haskell, JJ., concurred.